EXHIBIT 10.11


Subject:
Fw: Offer Updated
 
Date:
Wednesday, October 13, 2004 8:46 AM
 
From:
Randy Seffren <randy@aerogrow.com>
 
To:
<michael@aerogrow.com>
 

In the first version I neglegected to add the bonus structure. It is now
included below.
- - -
Michael:


Thank you for your generous offer and interest in continuing to work with me. I
am reviewing the options and will get back to you as soon as possible.


In order for me to respond I want to make sure I understand the "details" of the
offer. My attempt at a summary of your offer/request follows:


A.    Immediate Bonus of 50,000 shares of stock (in addition to the stock earned
in 2004 to-date)


B.    October-December:
 
- 30 Hours per Week
- Equivalent of $100,000 Annual Salary
- Working in Boulder Wed-Saturday Each Week
- Travel and Out of Pocket Expenses Paid by AeroGrow


C.    Jan-June:
 
- 40 Hours per Week
- Annual Salary of $150,000
- Working in Boulder 4-5 days per week
- $1 Million in Stock Options, Strike Price at $1 per Share
- Travel and Out of Pocket Expenses Paid by AeroGrow
- Particpant in the annual bonus program, to be calcuated as a pool representing
10% of the annual EBITDA. Bonus will be 25% of the pool on annual basis.


D.    July 2005:
 
- 40 Hours Per Week
- Annual Salary of $165,000
- Relocation to Boulder
- Particpant in the annual bonus program, to be calcuated as a pool representing
10% of the annual EBITDA. Bonus will be 25% of the pool on annual basis.


Michael, please confirm or revise any of the key points detailed above. Once I
have this information I will forward you a list of questions for our further
discussion.
 
Thank you.
 
Randy Seffren
847-267-8030 Office
 
 
 
 

--------------------------------------------------------------------------------

 